 GREEN GIANT COMPANYGreen Giant CompanyandGeneral Drivers Local No.487, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Cases 18-CA-4118, 18-CA-4161,and 18-CA-4198March 29, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn December 11, 1974, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding. Thereafter, both the General Counseland Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Respondent's plant in Glencoe, Minnesota, is en-gaged in the canning and freezing of peas and sweetcorn. The Glencoe facility consists of two separatedepartments: (1) the plant department which proc-esses,warehouses, and ships the peas and sweetcorn, and (2) the agricultural department which hasthe responsibility for procuring the peas and sweetcorn. The Administrative Law Judge found that Re-spondent was a farmer with respect to the activitiesof its agricultural department and that employees inthe agricultural department were exempt from theAct as agricultural employees. With respect to a me-chanic in the agricultural department, James Sarff,the Administrative Law Judge found an 8(a)(4) viola-tion on the ground that he had been denied a sched-uled merit increase and was subsequently dischargedas a result of a statement he gave to a Board investi-gator; and violations of Section 8(a)(1) in unlawfulinterrrogation, threats, and a reprimand concerningthe use of the farm shop bulletin board and of Sec-tion 8(a)(3) in the denial of a scheduled merit in-crease and his unlawful discharge. The Administra-tiveLaw Judge also found a violation of Section8(a)(3) and (1) in the discriminatory discharge of Hu-bert Schermann, a mechanic in the plant department,after he participated in a renewal of the Union's or-ganizational activities.We disagree with the Administrative Law Judge's377holding that Respondent is a farmer in connectionwith any of the operations involved in this proceed-ing, his finding of an 8(a)(4) violation resulting fromSarff's statement to a Board investigator, and hisfindings of 8(a)(3) and (1) violations in the dischargesof Sarff and Schermann. We find violations of Sec-tion 8(a)(1) in the discriminatory denial of the use ofthe farm shop bulletin board for the use of prounionliterature and the incidents flowing therefrom, and aviolation of Section 8(a)(3) in the withholding of ascheduled merit increase from Sarff.I.AGRICULTURALEXEMPTIONThe functions of Respondent's agricultural depart-ment at the Glencoe plant with respect to the grow-ing and harvesting of crops are governed by con-tractswith the growers. Under these contracts, theindividual growers plant seeds supplied by Respon-dent on their own lands, cultivate the crops, and as-sume the risk of loss for crop failure. Respondentdetermines the time of planting and harvesting andthe need for weed and insect control, and performsany required spraying. CitingWaldo Rohnert Co. v.N. L. R. B.,322 F.2d 46 (C.A. 9, 1963), in -which farmerstatuswas denied, the Administrative Law Judgestated that on the basis of its relationship to the cropsprior to harvest, Respondent could not be considereda farmer. Relying on the fact that Respondent wasresponsible for harvesting the crops, however, heheld Respondent to be a "farmer" in its agriculturaldepartment activities with the result that employeesin that department are not protected by the Act.We are of the view that Respondent's harvestingcrops is not an appropriate basis for distinguishingtheWaldo Rohnert Co.case. Since 1947 Congress hasattached riders to the Board's annual appropriationswhich, in effect, make the definition of agriculture inSection 3(f) of the Fair Labor Standards Act applica-ble in determining who is an "agricultural laborer"under Section 2(3) of the National Labor RelationsAct.Accordingly, "the Board gives great weight tothe interpretation of section 3(f) by the DepartmentofLabor...." Adams Egg Products, Inc.,190NLRB 280 (1971). Under the interpretations of theDepartment of Labor, however, the fact that an em-ployer engages in the harvesting of an agriculturalcommodity does not constitute it a "farmer." Section780.131 of the Department of Labor's official inter-pretations of the Fair Labor Standards Act providesas follows:It does not necessarily follow, however, that anyemployer is a "farmer" simply because he en-gages in some actual farming operations of thetype specified in section 3(f). Thus, one who223 NLRB No. 37 378DECISIONSOF NATIONAL LABOR RELATIONS BOARDmerely harvests a crop of agricultural commodi-ties isnot a "farmer" although his employeeswho actually do the harvesting are employed in"agriculture" in those weeks when exclusively soengaged. As a general rule, a farmer performshis farming operations on land owned, leased, orcontrolled by him and devoted to his own use.The mere fact, therefore, that an employer har-vests a growing crop, even under a partnershipagreementpursuant to which he provides credit,advisory or other services, is not generally con-sidered to be sufficient to qualify the employerso engaged as a "farmer." Such an employerwould stand, in packing or handling the prod-uct, in the same relationship to the produce as ifitwere from the fields or groves of an indepen-dent grower. [29 C.F.R. §780.131 (1974).]Under this interpretation, therefore, Respondent isnot a "farmer" by virtue of its harvesting and otheractivities in relation to the peas and corn raised onthe lands of the growers (seeN.L.R.B. v. Bayside En-terprises,527 F.2d 436 (C.A. 1, 1975)) and the workof its agricultural department employees in the repairand maintenance of harvesting equipment was notperformed by a farmer or on a farmas anincident tofarming operations. Sarff, therefore, was not an agri-cultural laborer during the off-pack season and wasentitled to the protection of our Act.11. IDENTIFICATION OF SARFF AND SCHERMANN WITHCONCERTED ACTIVITIESSarff and Schermann had been active in concertedactivities among the Glencoe plant employees for anumber of years. As early as the summer of 1969Respondent's employees engaged in a work stoppagein order to obtain higher wages. Each department atthe Glencoe facility selected two spokesmen to nego-tiatewith Respondent, and Schermann was one ofthe two selected by the factory maintenance mechan-ics.As a result of these negotiations, an across-the-boardincreaseof approximately 30 cents per hourwas granted to all employees at the Glencoe plant.There were no further extensive concerted activitiesuntil about June 1973 when the Christian Labor As-sociation initiated an organizational campaign andrepresentation proceedings in which the Union in-volved in the present case intervened. Schermannfirst supported the Christian Labor Association butlater shifted his support to the Union. During thiscampaign Schermann, as well as a few other employ-ees, wore at work on his shirt sleeves union insigniareading "Vote Teamsters" and had numerous meet-ingswith union representatives.A consent election was held on July 20 which waslost by both unions.Following the election the union organizer main-tained contact with a committee of Glencoe employ-eeswhich included Sarff and Schermann and metwith the committee on a number of occasions. Underdate of January 25, 1974, the Union renewed its or-ganizational activities by sending a letter to Glencoeplant employees, enclosing an authorization card andinviting them to sign up with the Union. Early in thefollowing week the union organizer met with Scher-mann at Schermann's home where he signed an au-thorization card. Thereafter Schermann discussedthe Union with employees at the plant during coffeebreaks and lunch. Sarff also signed a new authoriza-tion card shortly after the January 24 letter. The sup-port of Sarff and Schermann for the Union was openand well known to employees.During the management meeting with employeeson January 31, the plant supervisor explained to thewarehouse employees that a wage survey was in pro-gressbut that a general wageincrease,which the em-ployees had expected, would not be forthcoming inthe immediate future. Thereupon, within hearingrange of supervisory personnel, one of the employeesstated, "If we don't get a merit raise, we will have togo seeHubert." The only Hubert employed at theGlencoe plant at that time was Schermann. Scher-mann was discharged on the next working day whichwas February 4.Sarff, who was well aware of Schermann's activityin support of the Union, protested Schermann's dis-charge in a meeting with the farm shop supervisor onFebruary 14. On the morning of February 21, Sarffposted on the bulletin board in the farm shop a docu-ment which commented on benefits recently negoti-ated by the Union for cannery workers in California.Shortly thereafter this document was removed, andthat afternoon Sarff was summoned to a meeting inthe office of the plant superintendent at which onesupervisor mentioned an employee complaint aboutSarff's "talking about the Union all the time" andanother supervisor stated that Sarff had approachedan employee on four different occasions and "both-ered him about signing a union authorization card."At this meeting Sarff reaffirmed his belief in theUnion and the employees' need for a union.On February 25, Sarff again met with the agricul-tural plant superintendent who showed him what hehad written concerning the previous interview and,among other things, recalled that he and Sarff haddiscussed the Union. About the latter part of MarchSarff was advised that he was not receiving a meritincrease on April 1. About the middle of April Sarffhad further contact with union organizers and ar- GREEN GIANT COMPANY379ranged for another union meeting on, April 25. Aleaflet concerning the meeting, which Sarff attended,was distributed at the gate by union organizers. OnMay 13, shortly after an altercation with another em-ployee, he was discharged.III.VIOLATIONS INVOLVING SARFFSince we have concluded that Respondent was nota farmer, the Act's exemption for agricultural labor-ers is inapplicable to Sarff's employment in the agri-cultural department at Respondent'sGlencoe plant.With respect to Sarff, the complaint alleged: (1) vio-lations of Section 8(a)(1) arising out of his posting ofa document on the farm shop bulletin board,Respondent's removal of the document, and his in-terrogation and criticism at a meeting with supervi-sors shortly thereafter; (2) violations of Section8(a)(3) based on the denial of a scheduled merit wageincreaseon March 25 and his discharge on May 13;and (3) a violation of Section 8(a)(4) based onclaimed discrimination against Sarff because he gaveinformation to a Board agent concerning questionsarisingunder the Act.A. Posting of Notice on Bulletin BoardOn themorning ofFebruary 21, Sarff posted adocument on the farm shop bulletin board whichcommented on benefitsrecently negotiated by theUnion for cannery workers in California. There wason the bulletin board at the time a newspaper clip-ping concerning four officials of the Union who hadallegedly been indicted for fraud. The bulletin boardwas regularly used by employees for posting varioustypes of notices and there does not appear to havebeen any prior restriction on its use. Shortly thereaf-ter the document posted by Sarff was removed. Thatafternoon Sarff was requested to attend a meeting ofseveralsupervisoryofficialsintheagriculturalsuperintendent's office.At this meeting Sarff wascriticized for poor production. This criticism was notbased on an analysis of production records and ap-pears to have been contrary to the information con-tained in those records. Moreover, the two other me-chanics in Sarff's group do not appear to have beencriticized. Sarff was also criticized for his attitudeand for group discussions going on in the plant, andwas advised that employees had complained abouthis talking about the Union all the time and bother-ing an employee on four different occasions to sign aunion authorization card. He was further told thatprounion material would not be tolerated on compa-ny bulletin boards although the antiunion item con-cerning the union officials was permitted to remainposted. He was advised that a written report of themeeting would be prepared and placed in his person-nel file. This meeting lasted almost 4 hours. On Feb-ruary 25, the agricultural superintendent met withSarff again and showed him the report that had beenprepared of the previous meeting for placement in hisfile.The removal of prounion literature from the farmshop bulletin board while antiunion literature waspermitted to remain, the reprimand. of Sarff for post-ing it, and the admonition to Sarff not to post any-thing without prior permission, despite the fact thebulletin board had been in general use without re-striction, constituted a violation of Section 8(a)(1).The notice to Sarff, against the background of thisreprimand and warning and a discussion of his otherunion activities, that a report would be placed in hisfile concerning poor farm shop production and theother matters discussed at the meeting, constituted afurther violation of Section 8(a)(1).B. Denial toSarff of ScheduledMeritWage IncreaseEarly in January 1974 the farm shopw supervisorsubmitted budget figures to the agricultural superin-tendent and forecast in his best judgment that Sarffwould get a maximum merit increase of 19 cents perhour.On February 28, 1 week after the bulletinboard incident and S4rff's reprimand and warning inconnection therewith and 3 days after the meetingconcerning the related written report,the farm shopsupervisor met with the agricultural superintendentconcerning the merit increases scheduled for April 1and recommended that Sarff be given a minimumincrease.The agricultural superintendent stated thatSarff should not be given any merit increase becausehe had not performed meritoriously and an increasecould not be justified.On:March 25 the farm shopsupervisor informed Sarff that he would not be re-ceiving the merit wage increase that had previouslybeen scheduled for him.The denial to Sarff,a few days after the unlawfulreprimand and the bulletin board incident,of a meritwage.increase which had previously been included inbudget estimates and was recommended by his farmshop supervisor indicates a violation of Section8(a)(3) and we so find. The Administrative LawJudge's suggestion,however,that the increase waswithheld because Sarff gave a statement to a Boardagent cannot be sustained.The Administrative LawJudge found that as of March 1 the agricultural su-perintendent had decided not to give Sarff a meritincrease.Sarff's statement to the Board agent, how-ever,was not given until March 6. Obviously, thedecision on March 1 to deny Sarff a merit increasecould not have been based on his statement to theBoard on March 6. 380DECISIONSOF NATIONAL LABOR RELATIONS BOARDC. Dischargeof SarffOn May 8 Sarff was involved in an incident withanother employee,Don Arndt.As Arndt was walk-ing by Sarff carrying an engine head,the latter madea derogatory remark in vulgar language concerningArndt'swork.Thereupon Arndt struck Sarff a num-ber of blows.Upon a further comment by Sarff,Arndt struck him again.The agricultural superinten-dent investigated the incident and called in all themechanics to ascertain what had occurred.Arndt ad-mitted the assault,stated he knew he was wrong butwould probably do the same thing under similarprovocation,and added he was sorry he had struckSarff and was willing to apologize to him. WhenRespondent's supervisory officials,in an attempt tosmooth over the incident,requested Sarff to comeinto the office to accept Arndt's apology, Sarff re-fused,stating that he did not want to be in the sameroom with Arndt, that he would not accept an apolo-gy, and that he would see Arndt in court.On May 13Sarff was advised that he was discharged because hecould not get along with his fellow employees andhad been insubordinate in refusing the request of hissupervisors to appear in their office to accept Arndt'sapology.The General Counsel claims that Respondent'sreasons for discharging Sarff are pretextual and thatthe real motivation was Sarff'sprounion activitiesand his statement to a Board agent.He argued thatArndt was the aggressor and that it was strange forthe victim of the assault rather than the aggressor tobe disciplined.Sarff,however,had experienced pre-vious difficulties in getting along with other employ-ees.On May 9,other agriculturalmechanics dis-cussed the problems of working with Sarff and one ofthem advised the agricultural superintendent that ifSarff was not transferred the mechanics would notreport for work the following Monday, May 13. OnMay 13 the agricultural superintendent advised Sarffof his discharge.The General Counsel has not sustained his burdenof establishing that Sarff was discharged for unionactivities or because of his statement to the Boardagent.His discharge on May 13 was more than 2months after his statement to the Board agent andmost of his union activities. It occurred after a seri-ous altercation at the plant which was provoked bySarff.Although Sarff was not the aggressor in theassault which followed,the agriculturalmechanicsmade clear to Respondent that they did not want towork with Sarff.In the circumstances, we concludethat the reasons for his discharge were not pretextualand were unrelated to his union activities and state-ment to the Board agent.IV. DISCHARGE OF SCHERMANNSchermann was discharged on February 4, whichwas the first day after a management meeting withemployees on January 31 at which an employee re-marked within hearing distance of several superviso-ry officials that they would see Hubert if they did notreceive a pay raise. The General Counsel contendsthat Schermann's discharge was swift retaliation fol-lowing the renewal of the union organizational cam-paignon January 24 and the remark on January 31which identified Schermann with prior concerted ac-tion for a wage increase.Respondent claims that Schermann's terminationwas the result of poor work performance and wasunrelated to his union activities.It points out thatearlier in January he was assigned to repair a radia-tor and that supervisory officials claimed he was tak-ing too longon the job. On January 30 and 31, Scher-mann and a junior mechanic began work on aproject in which they were to line a tile drainpipewith a steel pipe. At the end of the second day prog-ress on the work was minimal. During the secondday,Thursday, the plant superintendent passedthrough the working area five times and observedprogress. On two occasions later in the afternoon hefound no one at the pipe project. Because the projectwas not proceeding with sufficient expedition theplant superintendent discussed the situation withother supervisory officials and reviewed the person-nel files. The plant production manager stated thatthe problem of Schermann's lack of performance wasnothing new. In March 1973 Schermann had beendenied a merit increase because of unsatisfactorywork performance. The plant superintendent thendecided to terminate Schermann and so advisedother supervisory officials, who agreed with his deci-sion.On the next workday, Monday, February 4,Schermann was called into the plant superintendent'soffice and was advised that he and other supervisorshad observed that his work performance was unsatis-factory, that he had been warned about his poor per-formance in the past, but had not improved, that theplant superintendenthad observed his dilatory workon the pipe project at the end of the previous week,and that he was being terminated.. Schermann didnot dispute the statements concerning his work butmerely requested that he be given another chancewhich was refused. Schermann had been employedby the Respondent for 12 years and had receivednumerous awards for suggestions for improving op-erations at the plant. Between December 1967 andJanuary 1973 he had received eight awards totaling$245. In January 1972 he was commended for havingdonean excellentjob in instructing employees at an- .GREEN GIANT COMPANY381other plant on the use of a new machine.The Administrative Law Judge found that Scher-mann wasdiscriminatorily discharged "after he par-ticipated in a renewal of the union's organizationalactivities."He found it difficult to believe that alongtime employee "who had been consistently com-mended for his work performance and had received asubstantial number of monetary awards in conse-quence thereof, would for no apparent reason be-come inattentive to and careless in performing hiswork." The Administrative Law Judge also acceptedthe argument of General Counsel that the excessiveamount of time spent on the installation of the steeldrainpipe was not the real reason for Schermann'sdischarge because Schermann's helper, who was notdischarged, testified that it took him and another em-ployee more than a week to complete the work.The fact that Schermann was discharged on thefirstworkday after another employee had stated inthe presence of management officialsthat they wouldsee him if an anticipated raise was not forthcomingstrongly suggests that the discharge was motivated bythis poignant reminder of Schermann's identificationwith concerted activities and his previous success inthis connection. The employee's remark, however,coincided in time with Schermann's poor work per-formance on the steel drainage pipe job the sameday. There is no question concerning the coincidenceof these two events nor Respondent's dissatisfactionwith Schermann's progress on the job. His assistanton the job, a junior mechanic, acknowledged thatthey were "goofing off." The fact that it took otheremployees more than a week to complete the jobdoes not gainsay the fact that Schermann's perfor-mance was unsatisfactory during the 2 days heworked on it. Respondent's complaint was not thathe did not complete the job in 2 days but that he wasnot devoting sufficient time to his work. When in-formed that his poor performance was the reason forhis discharge, Schermann did not question the char-acterization of his work but only asked that he begiven another chance.Although Schermann's numerous awards for effi-ciency suggestions from 1967 to 1973 are evidence ofa conscientious employee, the record is clear that inthe 2 years prior to his termination he had been repri-manded on a number of occasions for not workingup to his ability and had been passed over for meritwage increases. It is conceivable, of course, that therenewal of the union organization campaign and thereliance of employees on Schermann prompted thedischarge decision rather than some lesser form ofdiscipline. But the preponderance of evidence indi-cates that he was discharged for unsatisfactory workrather than for union activities. Accordingly, we re-verse the Administrative Law Judge's finding thatSchermann was discriminatorily discharged.CONCLUSIONS OF LAW1.Green Giant Company is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act and the Union is a labor organizationwithin themeaning ofSection 2(5) of the Act.2.By reprimanding James Sarffconcerning theposting of a notice on the bulletin board, by denyingthe use of the. bulletin board for union notices on adiscriminatory basis, and by criticizing Sarff's workat the time he was reprimanded for posting a pro-union noticeon the bulletin board, Respondent vio-lated Section 8(a)(1) of the Act.3.By denying a merit increase to James Sarff onMarch 25, 1974, Respondent violated Section 8(a)(3)and (1) of the Act.4.Respondent did not violate the Act in any otherrespect.ORDERPursuant to Section 10(c) of the National LaborRelations Act, the National Labor Relations Boardhereby orders that Respondent Green Giant Compa-ny, Glencoe, Minnesota, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Denying the use of the company bulletinboard for the posting of union literature on a dis-criminatory basis or reprimanding employees forposting union literature on the bulletin board.(b)Criticizing the work of employees as a result oftheir union activities.(c)Denying merit wage increases to employees be-cause of their union activities.(d) In any other manner interfering with, restrain-ing,or coercing employees in the exercise of therights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action to effectu-ate the policies of the Act:(a)Make James W. Sarff whole for any loss sus-tained by him by reason of discriminatory denial of amerit wage increase.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its premises at Glencoe,Minnesota,copies of the attached notice marked"Appendix." 'Copiesof said notice,on formsprovided by the Re-gionalDirector for Region 18, afterbeing dulysigned by the Respondent's representative,shall beposted byRespondent immediately upon receiptthereof,and be maintainedby itfor 60 consecutivedaysthereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shallbe taken byRespon-dent to insure that said notices are not altered, de-faced,or coveredby any othermaterial.(e)Notifythe Regional Director for Region 18, inwriting,within 20daysfrom the dateof this Order,what steps the Respondent has takento comply here-with.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.-APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILLNOT discriminatorilydenythe use ofthe company bulletin board for the posting ofunion literature,or reprimand employees forposting union literature on the bulletin board.WE WILLNOT criticizethe work of employeesas a result of their union activities.WE WILL NOT denymerit wage increases toemployees because of their union activities.WE WILL NOTin any other manner interferewith,restrain,or coerce employees in the exer-cise of the rights guaranteed in Section 7 of theAct.WE WILLmake JamesW. Sarff whole for anypay he lost as a result of a discriminatorily de-nied merit wage increase.All our employees are free to become,remain, orrefrain from becoming or remaining members of theabove-named Unionor anyother labor organization.GREEN GIANT COMPANYDECISIONSTATEMENT OF THE CASEIvAR H.PETERSON,Administrative Law Judge:This casewas heard before me in Glencoe,Minnesota,on 6 daysbeginning June 11, 1974, and concluding on July 18, uponthe consolidated complaint issued by the Regional Direc-tor for Region 18 on June 4, based on charges filed byGeneral Drivers Local No.487, affiliated with Internation-al Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,herein called the Union,againstGreen Giant Company,herein called the Respondent, al-leging that the Respondent had engaged in conduct viola-tive of Sections 8(a)(1), (3), and(4) and 2(6) and(7) of theNational Labor Relations Act, as amended.In its answer,filed on May 21,the Respondent admitted certain allega-tions of the complaint and denied others.The principalcontention of the Respondent is that the Board lacks juris-diction over it for the reason that the Respondent is en-gaged in producing,marketing,and selling processed vege-tables and other commodities and that the individualalleged in the complaint to have been discriminated againstwas employed as an agricultural laborer within the mean-ing of Section 2(3) of the Act and, consequently, that theBoard lacked jurisdiction to entertain the charge. On orabout June 4, the Respondent filed a motion for summaryjudgment,supported by an affidavit and brief.Counsel fortheGeneral Counsel filed an opposition thereto and, onJune 6,AssociateChiefAdministrativeLaw JudgeSchneider denied the Respondent'smotion without preju-dice to its renewal at a later appropriate time in view of thefact that the motion appeared to involve disputed ques-tions of fact that could best be resolved following hearing.Under date of June 14 I postponed the hearing"until somemutually agreeable date following July 1, 1974."Inasmuchas the parties were unable to reach agreement on a date forresumption of the hearing,Idirected that it resume on July16.Upon the basis of the entire record in the case, includingcareful study of the briefs filed herein on or about Septem-ber 3,and my observation of the witnesses as they testified,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Delaware corporation, maintains itsprincipal office and place of business in LeSueur,Minneso-ta, and a facility in Glencoe,which is the only operationinvolved in this proceeding,where it is engaged in the pro-cessing,sale, and distribution of food and food products.The Respondent admits and I find that during the last cal-endar year,a representative period,itpurchased andcaused to be transported and delivered to its Glencoe facil-ity goods and materials valued in excess of $50,000, in ex-cess of which$50,000 worth were transported and deliv-ered to that facility from points located outside the State.During the same period the Respondent processed, sold,and distributed at its Glencoe operation products valued inexcess of $500,000, of which products valued in excess of$50,000 were shipped from that facility directly to pointslocated outside the State of Minnesota.I find it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.It is further admitted and I find that the Union is GREEN GIANT COMPANY383a labor organization within the meaning of Section 2(5) ofthe Act.The following individuals,at the times relevant,occupythe positions following their names and during that periodwere supervisors and/or agents within the meaning of theAct: IMichael T.Carmody-regional plant production man-ager;Lowell E.Randgaard-Glencoe plant engineer; Clar-enceF.Schwarz-Glencoemaintenance supervisor;George E. Sedivy-special project consultant;Larry L.Mathias-Glencoe personnel supervisor;Donald'Houch-in-Glencoeassistant personnel manager;Roy -M. Nel-son-Glencoe plant superintendent;K. Joseph Pavelec-agricultural superintendent;Erwin Debner-farm shopforeman;and Wayne F. Proehl-factory foreman.The Respondent contends that,with respect to allegeddiscriminatee Sarff,his work on the Respondent's harvest-ing equipment was performed as an incident to and in con-junction with the Respondent's harvesting operation and,therefore,the Board lacks jurisdiction with respect to thealleged violations concerning him inasmuch as he is an"agricultural laborer" and not an "employee"within themeaning of the Act.Itbecomes necessary,therefore, toresolve this question before considering the merits of histermination.In determining what constitutes an "agricultural labor-er," the Board is in substantial partbound by thedefinitionset forth in Section 3(f) of the Fair Labor Standards Act,which provides,in relevant part,that the term"agricul-ture" includes"any practices. . .performed by a farmeror on a farm as an incident to or in conjunction with suchfarming operations. . . ."InFarmers Reservoir&Irriga-tionCompanyv.McComb,337 U.S. 755 (1949), the Su-preme Court held that this definition embraces both "pri-mary" and"secondary"agricultural activities. The formerconsists of those specifically mentioned in the definition,whereas the"secondary"activities include "any practices,whether or not themselves farming practices,which arepreformed either by a farmer on a farm,incidently to or inconjunction with `such'farming operations . . . ." It seemsclear that Sarff was not engaged in any work encompassedwithin the primary meaning of the term "agriculture," asthe time he spent in the fields during the harvest seasonwas devoted solely to the maintenance of the harvestingmachinery and not to the actual harvesting operations. Ac-cordingly,analysismust be focused upon the secondaryinterpretation of the term.In other words, we must exam-ine the Respondent's status or the location of the workperformed,and the nature of the employment and its con-nection with the Respondent's operations.As stated in'the affidavit of K. Joseph Pavelec,agricul-tural superintendent at the Glencoe plant,and the testimo-ny of Donald Johnson,a farm shop employee and also acontractor,the Respondent's sweet corn and pea acreagecontracts control the relationship between the growers andthe Respondent and, therefore,are the primary means bywhich the Respondent obtains its raw products.These con1The Respondent admitted that Proehl was its factory foreman but de-nied that he was a supervisor during that part of the year when the Glencoeplant is not engaged in the processing of peas and corn.- -tra&ts provide that the individual growers plant, on theirown land, the seed supplied by the Respondent. They. culti-vate the crops and<assume the risk ofloss in the event of a"poorcrop." The Respondent retains titleto the seed andthe resulting crops, as well as some control during thegrowing season; thus, the Respondent determines the timeof. proper planting and harvesting and the need for and thetypes of weed and insect control to be utilized. Althoughthere is some conflicting testimony concerning the extentto which the Respondent controls the methods and mannerof cultivation, it seems to 'be a fair inference that the indi-vidual growers assume the risk of loss for a poorly cultivat-ed crop and, therefore, that the Respondent is not engagedin crop cultivation. It would seem that, if the Respondentrelied solely on its relationship-to the crops prior to har-vesting, it could not be considered a farmer and, accord-ingly, alleged discriminatee Sarff would fall within the pro-tection of the Act. InWaldo Rohnert Co. v. N.L.R.B.,322F.2d 46 (C.A. 9, 1963), which presented somewhat similarfacts to the instant case, the Court of Appeals for the NinthCircuit denied the respondent in that case farmer status.There, the respondent furnished- the seeds, retained title tothe growing crops, inspected and supervised the planting,irrigation,weeding, and crop spraying, and determinedwhen to harvest. However, it did not, as in the present case,undertake the responsibility for harvesting the crops andthe risk of loss if it was unable to harvest because of abreakdown of machinery.2InN.L.R.B. v. Kelly Brothers Nurseries, Inc.,341 F.2d433, 437-438 (C.A. 2, 1965), Judge Friendly, speaking forthe court, observed that the Board inOlaa Sugar Co.118NLRB 1442 (1957), stated that "employees who performanyregular amount of nonagricultural work are covered bythe Act with respect to that portion of the work which isnonagricultural." In theKellycase, the court stated that theBoard decision in that case "must mean that the Boardtakes the view that if, a man engages to more than a deminimis extent in activities not within the FLSA agricultur-al exemption, he is subject to the National Labor RelationsAct at least for any function (here the warehouse work),inthe course of which he performs non-exempt activities andperhaps for the entire period in which he performs thatfunction." Noting that considerations of comity betweentwo agencies of government "make it desirable that theview of the agency most often concerned with a problembe respected by the agency to which the problemis rela-tively incidental," and that "the same principles of policyand statutory construction which motivated judicial con-struction of the Fair Labor Standards Act would applywith equal force to the National Labor Relations Act"(Id.at 1444) the court observed that "when the issue is whethera small amount of nonagricultural work converts one whowould otherwise be 'an agricultural laborer' .. into onewho is not, the questions 'of policy and statutory construc-tion' under the two acts are altogether different." The courtThereare other distinctions betweenRohnertand the present case. Thus,in.Rohnertthe growerswere required to pay, the company for the loss ofplantingseed from crop failure and the seed mill employees there involvedspent the greater portion of their time in plantoperations.However, thesedifferencesdo npt appear to affect the importance of the harvesting factorin determining a farmer's status in the instant case. 384DECISIONSOF NATIONAL LABOR RELATIONS BOARDwent on to state that"we see no reasonfor believing that,by regularlyenactingridersincorporatingthe FLSA'sbroad definition of agriculture,Congressmeantto relievethe Board of the task of developing an approach to thisquestion of mixedwork thatis suitablein the light of theprinciples,the policies and the administrative problems ofthe NationalLaborRelationsAct, andinstead to permitmechanical adoption of the practice developedby the De-partment of Labor to meet the altogetherdifferent prob-lems of theFLSA-particularlywhen thiswouldoften re-strict an exemptionwhichCongress intendedto expand.The Board's reliance on casesholding thata small percent-age of annual time spent on work outside the definition of3(f) of the FLSA . . .will bring the wageand hour provi-sionsof that Act into play forparticularmen and workweeks,and on advice from the Departmentof Labor `thatit considers all employeeswho work onmingledstock to beengaged in covered employment'. . .was thus mis-placed."3Althoughitwould appear that the definitionof a "farm"and a"farmer,"as those terms were commonlyunderstoodat the timethe Fair LaborStandardsAct wasenacted in1938, did not extend to agribusinessoperations 4 of the na-ture conductedby theRespondent,it seems clear that I ambound bythe foregoing Board andcourt decisions. Ac-cordingly,Iconcludethat theRespondent operates a"farm"and, thus, is a "farmer."11.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt this pointit seems desirableto set forththe manner inwhich the Glencoe operation is organizedand the responsi-bilities of the variouspersonnelthere employed. The Glen-coe plant is engaged in the canning and freezing of peasand sweet corn.There are two separate departments-theplant department and the agricultural department.A plantsuperintendent is in chargeof the plantdepartment and itis his responsibilityto oversee the processing, warehousing,and shipping of the product,whereas the agricultural su-perintendent manages the agriculturaldepartment and hasresponsibilityfor procuring the peasand sweet corn notonly from theGlencoe plant,butalsofrom theRespondent's plantslocated atWinstedand Cokato, Min-nesota.Approximately 71 employees are employed by the'Cf.Historical Statistics of the United States 1789-1945(Bureau of theCensus, 1948 at p. 74):A farm,for census purposes,is all the land on which some agricultur-al operations are performedby one person, either byhis own laboralone or with the assistance of members of his household,or hiredemployees.... A "farm"may consist of a single tract of land, or anumber of separate tracts,and the several tracts of landmay be heldunder different tenures,as when one tract is ownedby thefarmer andanother tract is rented by him. When a landowner has one or moretenants,renters,croppers,or managers,the landoperated by each isconsidered a farm.Thus,on a plantation the land operatedby cropper,renter,or tenant should be reported as a separate farm,and the landoperatedby theowner or manager by means of wage hands,shouldlikewise be reported as a separate farm.4 See EmploymentinAgriculture and Agribusiness Occupations (EconomicResearch Service, U.S. Dept. of Agriculture), p. 1.plant department and about 32 employees work in the agri-cultural department. The two departments share a com-mon office building at Glencoe but the offices are separate.Each department has a separate hierarchy extending be-yond the Glencoe facility. Thus, the agricultural superin-tendent does not in any manner report to the plant superin-tendent but, instead, reports to the regional agriculturalproduction manager who maintains his office in LeSueur.The plant superintendent reports to the regional plant pro-duction manager whose office also is in LeSueur. Each de-partment has its own budget, accounts, and payroll. Thereisno regular exchange of employees between these twodepartments.The agricultural department in the main is composed ofagricultural mechanics and fieldmen.The latterare respon-sible for contracting with farmers for the land on which thecrop will be grown and also supervise the growing andharvesting of the crops.The agricultural mechanics are en-gaged in the maintenance,servicing,and repair of equip-ment used in Respondent's farming operations.The harvesting at the Glencoe operations continues frommid-June until early October, and is commonly referred toas the"pack."During the pack,plant mechanics work asleadmen in supervising seasonal employees,and in the off-pack season they perform general maintenance duties onthemachinery and plant buildings. During pack season,the agricultural mechanics work in the field with the har-vest crews, while during the off-pack season they generallywork in the farm shop. They also may work on the agricul-tural equipment on a farm which the Respondent has lo-cated about a quarter of a mile away. The farm shop is aseparate building located next to the plant. There is nocommon entrance between the farm shop and the adjoin-ing plant buildings. The stockroom for both the plant andthe farm' shop is located in a room adjacent to the farmshop,and plant mechanics have occasion to enter the farmshop from time to time to obtain parts from the stockroomand to use certain tools which are commonly used by bothplant and agricultural mechanics.The peas and com which are processed at the three facil-itiesmentioned above are primarly procured from farmers,also referred to as contractors. Copies of the farm contractsare in evidence,and what immediately follows is in largepart drawn from the contractual provisions.The crop is grown on a specified number of acres onland which has been approved by the Respondent. Theactual planting of the crop is done by the contractor al-though the Respondent's fieldman tells him when to plant.Seed, at no charge to the contractor, is furnished by theRespondent which at all times retains title to the seed andthe crop. The seed has been developed by the Respondentand is used only by it for the production of its raw prod-ucts and cannot be bought or sold on the open market. Theentire production of the contractor is harvested by the Re-spondent or is plowed back into the ground for green ma-nure. As the crop matures, the Company's fieldmen enterthe field from time to time to determine whether it is neces-sary to spray for insects or weeds. In this regard,.the Com-pany is solely responsible for determining the chemicals tobe used and, when the field is sprayed, flagmen, who arecompany employees, enter the field to direct the aerial GREEN GIANT COMPANY385spray operations. As the cropnearsmaturity, employees ofthe Company enter the fields to determine when the cropwill be ready for harvest. The Company is solely responsi-ble for determining the time and manner of harvesting, andonly company employees are used in this operation anduse company-owned equipment. If the crop is suitable forprocessing but is not processed, the contractor is paid forthe crop based on the estimated production in the field.Thus, if the Company is unable to harvest the crop becauseof a machinery breakdown, the Company bears the loss.The fieldmen direct and control the Company's employ-ees who harvest the crop. The agricultural mechanic is sec-ond in command of a particular crew and it is his responsi-bility to supervise the harvesting operation when thefieldman is not at the field. A harvest crew consists of afieldman,an agricultural mechanic,seasonal equipmentoperators,seasonalmechanics, and utility employees. Inthe field, the mechanic's job is to keep the machinery oper-ating properly so as not to delay the harvesting operation.He does not operate the machinery itself except to check itfor repairs.During the off-pack season,the agricultural mechanicsare engagedin the repair of agricultural equipment in thefarm shop and it is during this period that they performmajor overhaul of the equipment to prepare it for the fol-lowing pack season. The repairs performed in the farmshop are not unlike those performed by farmers in theGlencoe area. The Company owns the equipment that isrepaired and used by it exclusively in its farming opera-tions. The record indicates that the agricultural mechanicsspend less than 2 percent of their time in the repair ofequipment other than that which is used in the farmingoperations. They do not work in the plant during the off-packseason,although one did spend some 3 weeks in theplant during the last winter.In addition to their duties with regard to the mainte-nance and repair of harvesting equipment,farm shop em-ployees also performedwork directly related to the foodprocessing operation and other maintenance and repair op-erationsat the Glencoe facility. There is a system of la-goons or ponds located about 2 miles from the plant, thepurpose of which is to purify the water discharged by theplant during food processing operations.When the dis-charged water reaches the lagoons,the water isagitatedand sprayed into the air for purification purposes and isalso pumped from one lagoon to another as this processgoes on. Three diesel engines and a diesel tractor are usedin connectionwith the pumping operations, and electricmotors drive the propellors used in agitating or sprayingthe water. Farm shop employees lubricate the transmis-sions used between these large electric motors and the pro-pellor shafts,and also service the industrial engines and adiesel tractor. In addition, they service and maintain thepickup truck regularly used by factory maintenance em-ployees, warehouse employees, and farm shop employees.The farm shop employees also service and maintain adiesel tractor which has a front-end loader used to movemachinery and equipment by plant maintenance employ-ees aswell as others. In addition, the farm shop containsother equipment which is regularly serviced and main-tained by farm shop employees. They also maintain andrepair bulldozer blades and hydraulic equipment necessaryfor the operation of these blades which are mounted onleased tractors and used for moving fresh corn from the"slab," or unloading area, to the conveyor that brings thecorn into the plant for processing during pack time. Thesebulldozers move several tons of corn each day and requireroutine service and repair. The farm shop mechanicsmount these bulldozers on tractors leased by the Respon-dent and dismount them at the end of the pack season. Inaddition, farm shop employees, at the end of the corn pack,on occasion remove the blades from the silage chopperwhich chops the corn silage before it is, dumpedinto silagespreaders which then haul the silage to a silage stack. Theyalso service and maintain these spreaders and service someof the equipment used in connection with leveling the si-lage stack from which the Respondent derives a byproductsold for feed to farmers in the area.B. Plant Organizational ActivityOrganizational activity among the Glencoe plant em-ployees, initiated by the Christian Labor Association, be-gan in June 1973. That organization filed a representationpetition and the Union intervened. A consent election washeld on July 20 among the approximately 100 regular (non-seasonal) employees at the plant, which was lost by bothunions.Following the election, Organizer Blood maintainedcontact wia number of plant employees and met withthem two Or three times each month.' During the latterpart of Ja uary, Blood mailed out a letter to employees,utilizingthe eligibility list for the 1973 election,and en-closed therein an authorization card?Between the time of the election and through January,Blood met with Schermann on two occasions, once at hishome and another. time at the residence of another employ-ee,Merlin Weise. Under date of January 24, the Unionmailed a letter to the employees suggesting that it was"time to consider and evaluate the conditions of employ-ment at the Glencoe facility," and inquiring whether the"wage increaseyou received last year covered the in-creased cost of living?" Referring to the "possibility ofwage controls being removed or relaxed, the outlandishrate of inflation, and the constantly rising costs," the5Of the approximately 100 eligible voters, 98 cast ballots, with the follow-ing results:For the Union, 17; for theCLA, 0;for neither,68; and 13challenged ballots.6Among those who constituted the plant committee were Schermann andSarff.7 In part, the letter stated:Once again it is time to consider and evaluate the conditions of em-ployment at the Glencoe facility of the Green GiantCompany.Did the wage increase you received last year cover the increased cost ofliving?With the possibility of wage controls being removed or relaxed, theoutlandish rate of inflation,and the constantly rising costs, it could beto your advantage to consider organizing under the Teamsters bannerand bargaincollectivelyto insureyourfinancial position to maintainan equitable standard of living.The officers and agents of Teamsters Local 487 and the Central Con-ference of Teamsters are available to assistyou inany manner concern-ing your organization. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion suggested that it would be to the advantage of theemployees "to consider organizing under the Teamstersbanner and bargain collectively to insure your financialposition tomaintainan equitable standard of living." Theletter concluded by stating that the officers and agents ofthe Union and the Central Conference of Teamsters wereavailable to assist with organization. Enclosed with the let-terwas an authorization card, with a request that it befilled out, signed,dated,and mailed.Early in the following week Blood met with Schermannat the latter's home where Schermann signed an authoriza-tion card. Thereafter, Schermann discussed the relative ad-vantages and disadvantages of unionization with severalemployees at coffeebreaks and at lunch. He did not haveany authorization cards and, in consequence, did not dis-tribute any or receive signed cards from any employee.C. Interference, Restraint, and CoercionDuring the summer of 1969,the Respondent's employeesengaged in a work stoppage for the purpose of obtaininghigher wages. Participating therein were the factory main-tenancemechanics, the farm shop employees,and thewarehouse employees at the Glencoe facility. Each depart-ment had two spokesmen during the 1969 negotiations.Schermann was one of the two selected by the factorymaintenance mechanics.Following negotiations,an imme-diate across-the-board wage increase of approximately 30cents per hour was granted to all employees at the Glencoeplant. For several years thereafter, no extensive concertedactivitieswere engagedin bythe employees until aboutJune 1973. In that month the Union and General WorkersLocal 422, affiliated with the Christian Labor Association,engaged in an organizational campaign amongthe fore-going employees. Schermann first supported the CLA, butlater shifted his support to the Union. During this cam-paign,Schermann and a few other employees wore unioninsignia reading"vote Teamsters"on their shirt sleeves anddid so while at work.Schermann and a fewother employ-ees continued to meet with union representatives.Howev-er, the Union's campaign was unsuccessful.By letter of January 24, Organizer Blood for the CentralConference Teamsters contacted all of the Respondent'semployees whose names appeared on the 1973 voting eligi-bility list, enclosing a blank authorization card. Schermannand Sarff, the alleged discriminatees, both promptly signednew authorization cards for the Teamsters. The recordplainly indicates that the support of Schermann and Sarfffor the Union was open and well known to employees.Schermann's unionsupport is indicated by an incident thatoccurred at the warehouse during a management meetingwith employees on January 31. Warehouse employee RoyVorlicek testified that on this occcasion Supervisor BillWagner addressed the warehouse employees, and duringthe course of this talk explained to the employees that awage survey was being taken but that he did not as yethave a reporton its progress.However, he did state that ageneral wage increase,which the employees had expected,would not be forthcoming in the immediate future.Plant Superintendent Nelson,Warehouse Superinten-dent Wagner, and several other warehouse employees werewithin a few feet of Vorlicek and Leo Noga, and alsostanding in the samegeneral areawere Nelson and Wag-ner. Vorlicek testified that, when Wagner told the employ-ees that thewage increasethey had expected would not beforthcoming, Noga stated, "If we don't get a merit raise, wewill have to go see Hubert." Vorlicek further testified thatthe only Hubert employed at the Glencoe plant at thattime was Schermann and that he (Vorlicek) understoodthat the Hubert to which Noga referredmeantSchermann.Schermann was discharged by Superintendent Nelson thefollowing Monday, February 4.At the time of Schermann's discharge, all regular em-ployees at the Glencoe plant were working four 10-hourdays each week, from Monday through Thursday. Thus,Thursday, January 31, when Noga remarked that the em-ployees would have to go see Hubert if they did not receivean increaseinpay,was the last workday beforeSchermann's discharge, which took place immediately afterSchermann reported for work the following Monday. Inview of these circumstances, counsel for the General Coun-sel observes that "Respondent's retaliation against Scher-mann was swift indeed following the renewal of the Unionorganizational campaign by the Union's letter of January24 . . . and immediately following the remark of ware-house employee Leo Noga on Thursday, January 31."Alleged discriminatee Sarff had received the Union's let-ter of January 24, and hesigned a newunion authorizationcard,met with Organizer Blood in January, as did Scher-mann andsome other employees on the organizationalcommittee.Sarff was well aware of Schermann's activityand support of the Union and his long term employment asa factorymaintenancemechanic at the Glencoe plant.When Sarff learned of Schermann's discharge, he protestedit in ameeting with Farm Shop Supervisor Lowell Rand-gaard on February 14.1 Sarff testified that he met withRandgaard during the lunch hour and "asked him whySchermann was discharged." According to Sarff, Rand-gaard told him that Schermann's personnel file "waschecked and that he had been warned about his amount ofwork that he had been doing before and that was a warn-ing and thistimethey fired him." In response, Sarff said hethought "that it was awful terrible that somebody with thatmany years with the company and with a family should bedischarged from his company," and that Randgaard saidthat on one occasion he "had been let go from a companywith years of experience and that it was pretty dishearten-ing."Randgaard, so Sarff testified, said that Sarff hadnothing to "worry about it, that my job was secure."On the morning of Thursday, Februray 21, Sarff posteda one-page document on the bulletin board in the farmshop which commented on certain benefits recently negoti-ated by the Union for cannery workers in California.9 Alsoon the bulletin board on February 21 was a newspaperclipping concerning four officials of the Union who had8This was the same date on which the original charge, alleging the unlaw-ful character of Schermann's discharge,was filed.9The record shows that the bulletin board on which Sarff posted thismaterial was regularly used by employees for posting various types of litera-ture.So far as appears,employees were not aware of any prior restriction onthe use of the employee bulletin board. GREEN GIANT COMPANY387allegedly been indicted for fraud.At approximately 1.1o'clock Sarff,as he walked past the bulletin board,noticedthat the.document he had posted on the bulletin Board wasmissing.At approximately4 o'clock in the afternoon Sarffwas asked by Randgaard to go to Superintendent Pavelec'soffice,at which time he noticed that the item relating to theunion officials was still on the bulletin board.Present withPavelec in the latter's office was. LarryMatias,and Rand-gaard came in shortly thereafter.Pavelec,so Sarff testified,stated that he was going to make a written report and placeit in Sarff's personnel file. In addition,Pavelec stated thathe had received complaints about production in the farmshop and that these"would all be written down so at alater date he could refer to this about what was said." Inaddition,Pavelec,so Sarff testified,talked about shop pro-duction "and my attitude,union activities,grievances." Hefurther told Sarff that"prounion material will not be toler-ated on company bulletin boards." In response,Sarff askedPavelec if there was a policy regarding posting of literatureand that Pavelec replied there was,that permission had tobe obtained in order that literature might be_posted. Sarfftestified that theretofore he had not been informed thatpermission had to be obtained in order to post material onthe bulletin board.Although Sarff testified that he had not previously beencriticized for poor production,at the February21 meetingPavelec stated that his production during the past 3 weekshad "gone to hell."I inquired of Sarff what records,if any,were made of the production of individual employees, andSarff replied that the farm shop timekeeper kept a recordof employees'timecards,on which was noted what jobsthey performed and how long they spent on them. Sarffstated that during the course ofthe February21meetingthese records were not consulted.In response to Pavelec'scriticism of Sarff'swork production,Sarff asked Rand-gaard if he was the one who had given this information toPavelec. Sarff testified that in response he was told his pro-duction had gone "to hell and at that point I told them thatI go in when I am working on a job,and find out how longithas taken us and the cost and I had to figure it for thelast three weeks."According to him,the figures indicatedthat they had been working "on corn picker elevator unitsand last year's production on these units was $30 parts and12.2 hours per unit.This year was $16 parts and 6.6 hoursper unit."These figures,so Sarff testified,related to hisgroup which consisted of himself and two other mechanics.The othermechanics working with Sarff wereArndt andRon Koehler.Sarff testified thatArndt andKoehler had not told himthat theyhad been criticized for low production on Febru-ary 21 andthat from that circumstance he inferred theyhad not been criticized.After being informed of the fore-going figures,Randgaard"concluded that maybe the qual-ity of our work wasn't there."ThereuponSarff asked him"if there was any problem with the quality of work I hadever turned out for Green GiantCompany"and thatRandgaard replied "there wasn't any at all." Sarff suggest-ed that the actual records be obtained from the recordsclerk and that the response was that Pavelec,Mathias, andRandgaard"just looked at each other and shrugged theirshoulders."During the course ofthe February21meeting Pavelecstated that Sarff had a bad attitude," "wasn't friendly to-my-co-workers and I couldn't say good morning and whensomebody came up totalk to me . . .Iwould answer justyes or no."Sarff repliedthat he didnot feel hehad a badattitude.Also duringthe February21; meeting Pavelec re-ferred to group discussions going on in the plant and thatSarff wasthereby "hurting the farm shop production." Ac-cording toSarff,Pavelecstated thatwhatever the subjectmatter of the group discussions,"they were hurting moraleand production in the farm shop."Sarff statedthat-he felt-that he was at the meeting be-cause of the union poster, and his feelings toward theUnion and thatPavelec replied that unions had nothing todo with themeeting.Accordingto Sarff,Debner, who washis immediate supervisor,had nevertold him that his workwas unsatisfactoryor that he had a bad attitude. Duringthismeeting,. Randgaard,so Sarff testified,stated that oneemployee hadcomplained'tohim about Sarff "talkingabout theUnion all thetime."In addition,Pavelec statedthat Sarffhad approached an employeeon four differentoccasions and "bothered him about signing aunion au-thorization card."Accordingto Sarff, Pavelec stated thatthis employee was Fred Huepenbecker.10Pavelec,the agricultural superintendent,a position hehad occupied since December 1, 1969, testified that duringthe 1971 pea-pack the chart,on which was plotted the per-formance of all combine teams, showed thatthe team onwhich Sarff was the mechanic and Marv Grimm the field-man, "was performingbelow standard,"based "on poundsper gross combine hours." Upon noticing this circumstancePavelec talked it over with the. field supervisor,Larry Set-pien,and asked him to.look into the matter in order toascertain"why that particularteam is down in perfor-mance,if there isany particularproblems...."Pavelecfurther testified that in a conversation in his office Grimmstated. "that the apparent problem in the field was that themechanic could not get along with the operators at thetime and he had to spend all his time in the field to keeppeace between the mechanic and the operators."At theend of the pea-pack Sarff was assigned to the farm shop,where he remained for the duration of the corn-pack. InAugust,after the beginning of the corn-pack,Sarff came toPavelec's office andasked whyhe had been brought intothe shop rather than being left out in the field. Pavelectestified that he explained to Sarff thatthe team he wasworking on"was not performingup tostandard as wethought it should" and that Grimmhad stated it was neces-sary for him "to spend a lot of timewith thatparticularteam to keep peace between Jim and the other field opera-torsor combine operators and pea harvest operators."Sarff, so Pavelec testified, said that he felt the Respondentwas "belittling him" because seasonal employees were nowout in the field in place of himself,and addedthat perhapshe should quit.To this,Pavelec testified that he replied,"You are a goodmechanicand you maydo as you pleasebut beforeyou quit, think of your family.Make sure youhave another' job that willgiveyou equal payas Green10Huepenbecker was not called as a witness. 388DECISIONSOF NATIONAL LABOR RELATIONS BOARDGiant Company before you go off and quit the Company."During the years 1972 and 1973, Sarff was again as-signed to fieldwork.Pavelec stated that Julian Erlandson, afieldman,stated to him duringthe 1972 packthat whenSarff was explaining what he desired the crew to do tomaintain their machines, "he veryuntactfully used profanelanguage." During the latter part of January or February1974, Randgaard spoke to Pavelec with respect to produc-tion and mentioned to Pavelec that there"seemed to bemore than normal discussion groups going on in the shop... and I asked him if he had walked up to them or foundout what they were talking about."Pavelec replied thatwhen he approached the group he did not know what thediscussion was but that there"seemed to be more thannormal going on." On February 21, Pavelec called Sarffinto his office,as he testified,for three purposes:To speakto him about his attitude,his abilityor apparent lack ofabilityto get along with his fellow employees,and aboutplacing some literature on the bulletin board.Pavelec testi-fied that he told Sarff the latter's attitude was poor andthat he appeared"to have a chip"on his shoulder all thetime.In addition, he said he told Sarff that it had beenbrought to his attention that "some of the mechanics donot care to work with you." Concerning the posting of lit-erature on the bulletin board,Pavelec told Sarff that "it isunwrittenpolicythat literature that has not been official inmanagement opinion. . .shouldn't be posted without thesupervisor's approval and I as.management of the localplant have to accept responsibility for the plant premises,the bulletin boards and also for our employees that areunder my direction." Sarff replied that he was not aware ofany such policy and inquired whether it was written. Pave-lec replied that to his knowledge it was not a written policy.During the discussion,Sarff stated, according to Pavelec,that he believed the employees needed a union and that hebelieved in the Union. To this, Pavelec responded, "youcan have your own beliefs,you know,and we respect themand you can do whatever you want in your beliefs on cof-fee periods, you know... " After Randgaard joined thediscussion,Sarff brought up the matter that the hoursspent and dollars per unit expended in connection with thecornpickers were less than in the past.Sarff further statedthat he could not talk to his supervisor, Debner, and thatDebner would not respondto any ofhis suggestions orquestions and that,in consequence, Sarff felt that he couldnot get anything done through his foreman and that he feltthe same way about Randgaard.Pavelec testified that Sarffrecommended that the Respondent"consider a new fore-man for the shop"and that he,Pavelec, replied that hethought Debner was capable of handling the job. In addi-tion,Sarff brought up the matter of employees parking au-tomobiles in front of the shop with the result that the vehi-cles were in the way of equipment moving in and out of theshop;he also mentioned lighting in the shop,which heregarded as inadequate. Sarff inquired if anyone did notwish to work with him or had refused to work with him. Inthe course of the meeting Randgaard mentioned, as em-ployees not getting along with Sarff,one Johnson and WaltWerth.The following Monday, February 25, Pavelec and Sarffmet again. Pavelec showed Sarff what he had written con-cerning their previous interview, and recalled that he andSarff had discussed unions and that he had told Sarff that,in the event the Respondent was organized, the representa-tives of the Respondent would bargain with representativesof the Union for employee benefits and that employees"would lose some benefits or you could gain some benefitsbut there's no guarantee either way."Concerning merit increases, Pavelec testified that he dis-cussed this matter with Randgaard on February 28. Withrespect to Sarff, Randgaard recommended that he be givena minimum increase and that in response he testified thathe could not give Sarff a merit increase because Sarff waswithin 3 cents of the midpoint which, according to Pavelec,"means that he is getting paid for the job that he is doingand a meritorious increase would mean that he has per-formed meritoriously in terms of getting along with people,attitude, the suggestion program and helping the Companyalong and therefore I felt that if I, you know, gave him oneI couldn't, in my mind I couldn't justify it." After increaseswere determined,. Pavelec, about the latter part of March,spoke to Sarff concerning this matter. He testified thatSarff asked if he was receiving a merit increase on April 1,and was told he was not. In response to Sarff's inquiry asto the reason, Pavelec testified that he told Sarff that thelatterwas within 3 cents of the midpoint and, for the rea-sons previously outlined by Pavelec, an increase was notjustified.With respect to the May 8 incident between Sarff andArndt, Debner informed him that Arndt "had hit Jim Sarffand that it was his impression that Jim Sarff had saidsomething that provoked Don Arndt to hit him and at ap-proximately at that time was when Jim Sarff walked intothe office." Sarff came to Pavelec's office and asked whatPavelec intended to do about the matter and especiallyabout Arndt. Sarff admitted that he had made the state-ment attributed to him, which was to the effect that Arndthad not properly performed some work on an engine head(using somewhat vulgar language). Later, Pavelec called inall the mechanics in an effort to find out what had hap-pened. Pavelec inquired of Arndt whether he had struckSarff, which Arndt admitted, stating that as he was walkingby Sarff the latter made an uncomplimentary remark aboutthe condition of the engine head Arndt was carrying andthereupon Arndt struck Sarff. According to Pavelec, Arndtstated he knew he was wrong but that he felt that he woulddo the same thing under similar circumstances; he addedthat he was sorry he had struck Sarff and said he was will-ing to apologize to Sarff, but Sarff stated he would notaccept an apology and that he would see Arndt in court. Atthe time of the hearing, criminal charges filed by Sarffagainst Arndt were pending in court.D. The Alleged Discriminatory Conduct1.Hubert SchermannIn January, shortly before Schermann was assigned tothe pipe job, which will be discussed below, he was givenan assignment to repair a radiator in the warehouse. Whilethus engaged, Supervisor Nelson asked him on five occa-sionswhat was the matter with the radiator, and Plant GREEN GIANT COMPANY389Maintenance Engineer Clarence Schwartz told Nelson thatSchermann was taking too long on that job. On the follow-ingWednesday and Thursday, January 30 and 31, Scher-mann and a junior employee, Steven Kegler, began workon a project in which they were to line a tile drainpipe witha steelpipe. In order to do this, they planned to "cone" thefront of a 10-foot section of pipe, some 13 inches in diame-ter, and it was necessary for them to cut eight triangularsections out of the end of the pipe, then heat the remainingsections and bend them inward to form a cone. They alsoplaced a rod with an eye on it through the front section ofthe cone with a cable through the eye, so that the steel pipecould be pulled through the existing tile pipeline.. The twospent all day Wednesday preparing to "cone" the end ofthe pipe, which involved sprinkling salt on ice that was inthe existingtile line, cutting out the end of a flume, findinga cable, obtaining the pipe, and other related tasks. On themorning of Thursday, the pipe was on sawhorses in thecanning roomready to have the sections removed so that itcould be "coned" to a point.As of that evening, according to the Respondent, theonly work done on the pipe was that the sections had beencut out. Employees did not work on Friday, Saturday, orSunday.DuringThursday,SuperintendentNelsonpassedthrough the canning room some five times and had occa-sion to observe progress on the pipe project. About 4:30 inthe afternoon and again shortly thereafter, he found no oneat the pipe project. He then looked around for Schermannand Kegler and found them about 50 feet away at a scrapiron pile.On Friday, Schermann did not work because of the 4-day workweek; however, supervisors did work and early inthe morning George Sedivy, a special consultant on plantconstruction, came in to see Nelson and asked him forpermission to talk to Schermann because in his view Scher-mann was not proceeding with sufficient expedition on thepipe project. Nelson told Sedivy that he would review thesituation, and after having done so with Schwarz, the plantmaintenenceengineer,Nelson called Carmody, his imme-diate supervisor and the plant superintendent before Nel-son took over that position on January 1, in order to gainsomebackground information on Schermann and Keglerand also to obtain Carmody's advice. That afternoon,when Carmody came to Glencoe, the two discussed thematter and in the course of doing so reviewed the person-nel files.Carmody informed Nelson that the problem ofSchermann's lack of performance was nothing new butthat Kegler hada cleanrecord, was a good worker, but wasmore of a follower than a leader. After considering thesefacts,Nelson decided to terminate Schermann and so ad-vised Carmody, who stated that he would support Nelson.Following that, Nelson informed Schwarz and Sedivy ofhis decision and both agreed with it.On Monday, February 4, Schermann was called intoNelson's office shortly after 7 in the morning. Nelson toldhim that supervisors during the past several weeks had ob-served that he had not been working to the best of hisabilityand added that he himself had observedSchermann's work the previous Thursday on the pipepoint.He stated, after reviewing Schermann's record andtaking all matters into consideration, he felt that Scher-mann should be terminated. He added that Carmody hadwarned Schermann about his work problem the previousfall but that Schermann had not improved. Schermann didnot undertake to- dispute Nelson's statements concerning,the pipe project but asked that he be given another chance.To, this, Nelson replied that he had been warned in the pastand that he should havethought of doing a better job andworking harder previously. Schermann again requestedthat he be given another chance but. Nelson said his deci-sion was final.The Respondent also adduced evidence to the effectthat, in accordance with customary procedure, Schermannhad theretofore been counseled about his poor perfor-mance. In March 1973, he had been informed that as ofApril 1 he would not receive the usual discretionary wageincrease for the reason that his performance did not war-rant it. In particular, he was told that he took too long onthe safety cage project. Being not satisfied Schermannasked for another meeting with Supervisor Cornaggia andSchwarz. On that occasion, Cornaggia stated that, in addi-tion to the safety cage, Schermann's performance duringthe pack could have been better. In September 1973, PlantSuperintendent Nelson warned Schermann that he eithershould put his skills to work or find another job. Immedi-ately after Schermann reported for work on Monday, Feb-ruary 4, Plant Superintendent Nelson discharged him. Ac-cording to the record, Nelson told Schermann that duringthe past several weeks supervisors had observed that hehad not been working to the best of his ability and that he,Nelson, had observed Schermann's work the previousThursday. Nelson stated that he felt Schermann should bedischarged and related that Carmody had warned himabout this matter the previous fall and that Schermann hadnot improved. Schermann asked if he would be given an-other chance, but Nelson replied that his decision was fi-.nal. In this connection, it should be observed that Scher-mann had been employed for 12 years and had receivednumerous awards for suggestions and outstanding perfor-mance.l t Under date of January 26, 1973, the administra-tor of the Respondent's suggestion system, John E. Ander-son, wrote to Schermann regarding the latter's suggestionthat a vibrator be installed on the filler hopper to improvefill.He was told that his suggestion "cannot be adopted atthis time, because our technical people feel that more studyisnecessary before an appropriate award can be made,"although they felt "that the idea is a good one and stepswill be taken to further study the problem during the 1973pea-pack." The letter continued by suggesting that Scher-mann "resubmit your suggestion after the 1973 pea-packwhen the results of the additonal tests are known." It con-cluded by thanking him for his "interest and cooperationin submitting this suggestion. Your ideas are always wel-come, and we sincerely hope you continue to submitthem."-With respect to the pipe project, Kegler testified that initBetween thelatter part of December 1967 and January 1973, he hadreceiveda total of eight monetary awards, ranging from $10 to $115, for atotal of $245. In addition, an interoffice memorandum of the Respondent,dated January 17, 1972, stated that the writer was very appreciative of hav-ing Schermann "come over and teach our men to use theHeliarcwelder,"that he "did an excellent job," and that employees at thewriter's installation"all got a lot out of his teachings and showing us how to use the machine." 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis opinion Schermann was a very competent and ableworkman and, in addition, related that followingSchermann'sdischarge another factory maintenance em-ployee, Arnold Tews, worked with him in completing thedrainage pipe job. According to Kegler, he and Tewsworked more than 1 week to complete it. In this regard,counsel tothe General Counsel observes that while the Re-spondent "would have us believe that two days was toolong for Schermann to spend on this project, neither Ke-gler nor Tews were [sic] criticized when it took them morethan a week to complete the job." Counsel for the GeneralCounsel adds that a review of the testimony of Schermannand Kegler with respect to the drainage pipe project"shows that any reasonable person would understand thatthe projectentailedsubstantial difficulties and that trialand error was involved rather than precise work proce-dures"; and that, while "reasonable men may differ consid-ering the length of time that such a project should take, itdoes not appear that a reasonable man would discharge atwelve year veteran employee who was regarded as a highlycompetent workman by his supervisors, as well as by hisfellow employees, solely because the drainage project ap-peared to be taking longer than expected." From this,counsel forthe General Counsel concludes: "Obviously thereason asserted by Respondent is a pretext and there isanotherreasonfor Schermann's discharge. That reason isSchermann's widely known union sympathy, support andactivity."On the other hand, witnesses for the Respondent gavesubstantially conflicting accounts of Schermann's workperformance.On cross-examination, Schermann testifiedthat at a meeting in the spring of 1973 with members ofsupervision, therewas considerable discussion aboutSchermann's work in connection with building a safetycage in the canning room.He asked Supervisor Cornaggiawhy he had not received a merit increase in the spring.Supervisor Schwarz stated that he was satisfied with whatSchermannhad been doing, but that the safety cage job"was just taking too long." According to Schermann,Schwarz stated thatunlessSchermann "did somethingdrastically wrong the rest of the year I would get my raise,if I just held the line, if I did my end of the job."2. James SarffSarff worked as an agricultural mechanic from the timehe was employed in May 1969 until he was terminated. Assuch,he and other mechanics would overhaul harvestingequipment such as cornpickers,combines,pea harvesters,dump carts, and tractors.In addition,he and others didmaintenance work on the farm shop building.During thesummer months he spent a substantial period of time in thefield(other than in 1970 and 1971), where his work consist-ed of maintaining the harvesting equipment and supervis-ing the field crews when the fieldman was not present.Sarff received the Union's organizational letter of Janu-ary 24,signed a new union authorization card, and metwith Union Representative Blood in the latter part of Janu-ary, along with Schermann and a few other employees ontheorganizational committee.When Sarff learned ofSchermann's discharge he, on February 14, protested it in ameeting with Farm Shop Supervisor Randgaard. This wasthe same date on which 8(a)(1) and (3) charges relating toSchermann's termination were filed.As related above, Sarff engaged in union activity to theknowledge of the Respondent, the details of which are setforth in an earlier section of this decision and need not berepeated here. He was eligible for an increase as of April 1,but as of March 1, Pavelec recommended that he not re-ceive one, as he felt Sarff had not been performing in amanner to justify an increase.About the middle of April Sarff had further contact withOrganizers Blood and Schaffer during which he told themabout the denial of his merit raise. Sarff arranged for an-other union meeting which was held on April 25. A leafletconcerning the meeting was distributed at the gate byunion organizers. Sarff attended the April 25 meeting.On May 8 Sarff was working on a Hemocheck combinewith employees Floyd Anderson and Louie Entinger. Earlyin the afternoon Arndt came into the area where Sarff wasworking. Sarff made a rather crude comment to AndersonasArndt went by, which apparently Arndt overheard.Thereupon, Arndt beat Sarff rather severely, as the uncon-tradicted evidence shows.On Monday, May 13, Sarff was called to Pavelec's officewhere he was told that he was being discharged because hecould not get along with his fellow employees and hadbeen insubordinate in that he had told his foreman "to goto hell."E. Discussion and ConclusionsAs we have seen above, there was relatively little organi-zational activity among the Respondent's employees fol-lowing the Union's election defeat in 1973, until interestwas revived early in 1974. Both Schermann and Sarff tookan active part in stimulating renewed interest in organiza-tionalefforts, as has been fully detailed in the precedingsectionsof this decision. Their activities in this regard werewell known to the Respondent and its representatives andwere resisted. Thus, Schermann's support of collective ac-tion is clearly revealed in the incident which took place atthe warehouse during themanagementmeeting with em-ployees on January 31. On this occasion Supervisor Wag-ner, inspeaking to the employees, explained to them that awage survey was being taken, that he did not then have areport on its progress and, in consequence, any generalwage increasewhich the employees had anticipated receiv-ing would not be made in the immediate future. When thisstatementwas made, employee Noga stated, "If we don'tget a meritraise,we will have to go see Hubert," clearlyreferring to Schermann. This was the last workday beforeSchermann's discharge on Monday, February 4. Counselfor the General Counsel, in his brief, states that theRespondent's "retaliation against Schermann was swift in-deed following the renewal of the union organizationalcampaign . . . and immediately following the remark ofwarehouse employee Leo Noga on Thursday, January 31."We have set forth above the evidence adduced by theRespondent in support of its contention that Schermann's GREEN GIANT COMPANY391work performance had deteriorated.I find it difficult tobelieve that a- veteran employee,such as Schermann, whohad been consistently commended for his work perfor-mance and had received a substantial number ofmonetaryawards in consequence thereof,would for no apparent rea-son become inattentive to and careless in performing hiswork.It should further be noted that Superintendent Nel-son, who terminated Schermann,had very littleknowledgeof Schermann and his work, -inasmuch as he had been em-ployed at the Glencoe plant for only about a month priorto terminating Schermann.The contention that Schermann and his assistant Keglerhad taken too much time on Wednesdayand Thursday,January 30 and 31,in inserting a steel drainage pipe insidethe existing tile drainage pipe,impresses me as affordingno substantialbasisforterminatingSchermann.Schermann's helper,Kegler,who was not terminated,testi-fied that in his opinion Schermann was a very competentand able workman.In addition,Kegler credibly-relatedthatArnold Tews,another factory maintenanceemployee,worked with him in completing the drainage tile job andthat it took the two of them more than 1 week to completeit.While the Respondent would,as counsel for the GeneralCounsel aptly states in his brief,"have us believe that twodays was too long for Schermann to spend on this project,neither Kegler nor Tews were[sic] criticized when it took.them more than a week to completethe job." Accordingly,he asserts that "any reasonable person would understandthat the project entailed substantial difficulties and thattrial and error was involved rather than precise work pro-cedures.Although reasonable men might differ concerningthe length of time such a project should take,itdoes notappear that a reasonable man would discharge a twelveyear veteran employee who was regarded as a highly com-petent workman by his superiors,as well as by his fellowemployees,solely because the drainage project appeared tobe taking longer than expected."Therefore,he cbncludesthatthereasonadvancedby theRespondent forSchermann's termination is pretextual and that the realreason was Schermann's "widely known union sympathy,support and activity."On the other hand,counsel for the Respondent arguesthat the Respondent was not aware of Schermann's unionactivity,and, moreover,did not engage in any conduct in-dicating that it was opposed to union activity.Accordingly,he argues that the reason Schermann was terminated washis poor work performance.Pointing out that Schermann'sunion activities consisted of meeting once at his home andonce at the home of another employee,of discussingunionization during the break periods,and of signing aunion authorization card but not distributing or receivingany; counsel for the Respondent in his brief argues that "itcannot even be inferred that the employer had -knowledgeof-any union activities"during the period immediately pre-ceding Schermann's discharge,since those-activities "wereprimarily conducted off the plant premises."ConcerningSchermann'sperformance on Wednesday and Thursday,January 30 and 31, counsel for the Respondent argues thathis own testimony shows that it "was a ludicrous exampleof wasted time or a comedy of errors,"and that the work ofSchermann and his helper on that day "was terribly ineffi-cient " He contends that inasmuch as Schermann- was - thesenior mechanic on-the job he "was to blame for thisineffi-ciency," and that the record as a whole demonstrates-that"Schermann and Kegler `were goofing-off."'With respect to Sarff, the Respondent contends that theBoard lacks jurisdiction over the alleged violation of Sec-tion 8(a)(1), (3), and (4) inasmuch as Sarff -is not an "em-ployee" within the meaning of the Act, pointing out thatthe definition of the term "employee" in the Act "shall notinclude any individual employed as an agricultural labor-er." In an earlier section of this decision, we have discussedat some length the contention of the Respondent that itoperates a "farm" and therefore is a "farmer" within themeaning of the Act. Counsel argues that the work per-formed by Sarff is performed as incident to- and in con-junction with the Respondent's farming operations andthat, in consequence, he was engaged in both primary andsecondary agricultural activities which exempt him fromcoverage under the Act. Concerning the work performedby Sarff in the farm shop during the off-pack season, theRespondent points out that the Wage-Hour administrator"has consistently ruled that persons engaged in the repairof agricultural equipment used solely in conjunction withtheir employer's farming operations are exempt agricultur-al laborers." 12With respect to -the contention that Sarff spent a sub-stantial-portion of his time in nonagricultural work and, inconsequence, does not come within the coverage of theAct, counsel for the Respondent contends that the recordshows that Sarff "was engaged in alleged non-agriculturalfor only ade minimisamount of time" and cites, in supportof its contention that this circumstance "does not - defeatthe agricultural labor exemption,"N.L.R.B. v. Kelly Broth-ers Nurseries,341 F.2d 433 (C.A. 2, 1965), andLight's TreeCompany,194 NLRB 229 (1971). InKelly Brothersthecourt held that employees who spent from 7 to 14 percentof their time in nonexempt work were, nevertheless, agri-cultural laborers exempt from the coverage of the Act. Inthe latter case, the Board found (fn. 4) that it seemed "im-probable' that nonsupervisory landscape employees spendmore than- 10 percent of their total worktime in such non-agricultural work." Accordingly, the Board concluded (at230) that although the employees involved "do some non-exempt work, this represents too small a percentage of theirannual total work time to justify an election among themto select a bargaining agent- who will represent them inso-12He cites 29C.FR. 780.158 which; inrelevant part,providesas follows:"Employees of a farmerwho repairthemechanical implements used infarming,as a subordinateand necessarytask incident to their employer's-farming operations,are within Section 3(f). It makes no difference that thework is done bya separatelabor forcein a repairshopmaintained for. thepurpose,where the size of the farming operation is such as to justifyit.Qnlyemployees engaged in therepair of equipment'used inperformingagricul-tural functionswouldbe within Section 3(f), however...." The provisioncontinuesby statingthat it "must be emphasized with respect to.ap practicesperformed on productsfor whichexempt is claimed that they must be per-formedonly on the products producedor raised. by theparticular farmer oron the particular farm."He also refers to an opinion letter(No. 97, datedMay 4, 1962) of theWage-Hour administrator,in which the ruling is madethatmechanicswho repairagricultural equipment used in the farming oper-ations of theiremployerwere exempt.In this regard counsel points out thatin the present casethereisno allegation that theRespondentperformscustomer services for independent farmers. 392DECISIONSOF NATIONAL LABOR RELATIONS BOARDfar as they engage in nonagricultural work."InOil City BrassWorks,357 F.2d 466,471 (C.A. 5,1966), the court stated that "unless the power of the Boardto protect its witnesses is coextensive with its power tocompel testimony,the overriding purpose of the Act will befrustrated.Rank-and-file employees have a right to havetheir privileges secured by the Act vindicated through theeffective administrative proceedings provided by Congress.Included in this privilege is the right to have witnesses testi-fy without fear of being penalized by their employer. As inthe instant case,itmay often be necessary to have supervi-sory personnel testify.It follows,therefore,that any dis-crimination against supervisory personnel because of testi-mony before the Board directly infringes the right ofrank-and-file employees to a congressionally provided, ef-fectiveadministrative process, in violation of Section8(a)(1)...." See alsoN.LR.B. v.Dal-Tex Optical Co.,Inc.,310 F.2d 58,62 (C.A.5, 1962),where the court ob-served:"A supervisor,although not regarded as an em-ployee,is clearly protected from discharge or other reprisalfor testifying in a labor proceeding where such dischargewould restrain or coerce those who are regarded as em-ployees in the exercise of their organizational rights." By aparity of reasoning, I conclude and find that agriculturallaborers are similarly protected.In his brief,counsel for the Respondent argues that thegovernment offered no evidence to show that the failure togive Sarff a merit increase or his subsequent discharge "inany way coerced or restrained employees in their exerciseof their organizational rights" or that any reasonable basisfor so inferring exists.In support thereof he notes thatSarfrs fellow employees were exempt agricultural employ-ees and that,in consequence,"itcannot be said that theorganizational rights of other `employees'were violated be-cause the other agricultural mechanics were not employeeseither."In addition,he argues that the other employeesfavored the termination of Sarff and that"this action wasnot of such a nature so as to restrain their activities."Final-ly, he contends that counsel for the General Counsel failedto sustain his burden of proof,even assuming that Sarffoccupied the position of an employee, because,as Superin-tendent Pavelec testified,the decision to deny Sarff a wageincrease"was finally made on March 1 whereas Sarff, whogave a statement to the Board agent on March 6," had notprior to March 1"given a statement to the Board,had nottestified for the Board, and had not filed a charge with theBoard."He contends that,in order to establish that Section8(a)(4) had been violated,the government"must prove thatthe employer'saction was taken with knowledge of theemployee's testimony or of his filing of charges."As a re-sult,counsel urges that,inasmuch as there was "not ashowing of employer knowledge" concerning Sarfrs unionactivity when the decision to deny him a merit increase wastaken, "it is clear that the Company did not violate Section8(aX4) in refusing to grant Sarff a merit increase." Sincethe Respondent further contends that Sarff was terminatedfor cause,counsel asserts this action"was also not a viola-tion of Section 8(aX4)."As related above,Sarff engaged in union activity to theknowledge of the Respondent, the details of which are setforth in an earlier section of this decision and need not berepeated here.He was eligible for an increaseas of April 1,but as of March 1 Pavelec recommended that he not re-ceive one, as he felt Sarff had not been performing in amanner to justify an increase.In considering the altercation between Sarff and Arndt,counsel for the Respondent contends that Sarff provokedArndt and desired that Arndt be discharged. He also ad-verts to the fact that Sarff refused to go to the office inorder to accept Arndt's apology. With respect to the latterground,counsel for the Respondent states that "Sarff can-not excuse this flagrant act of insubordination by arguingthat he was physically afraid of Don Arndt" and that "thefact that this gross insubordination Pavelec occurred infront of other employees,including Debner, made it im-possible for management to ignore if it was to retain disci-pline among the employees."After having carefully weighed the evidence, both thatpresented by the government and the Respondent, andconsidering the arguments presented by counsel in theirwell reasoned briefs, I come to the conclusion that counselfor the General Counsel has established that the Respon-dent engaged in the unfair labor practices alleged in thecomplaint. I am of the view that Schermann was discrimi-natorily discharged on February 4, after he participated ina renewal of the Union's organizational activities,that theRespondent engaged in unlawful interrogationon Febru-ary 21 and directed threats against Sarff and reprimandedhim concerning the use of the farm shop bulletin board,denied Sarff a previously scheduled merit increase, and,finally, unlawfully discharged him on May 13. Such con-duct, I find, violated Section 8(a)(1), (3), and (4) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above, have aclose, intimate,and substantial relationship to trade, traf-fic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.I have found that by terminating Hubert Schermann theRespondent violated Section 8(a)(3) and (1) of the Act, andthat by denying a merit increase to James Sarff and there-after terminating him the Respondent violated Section8(aX4), (3), and (1) of the Act. It will therefore be recom-mended that the Respondent offer each of them reinstate-ment to his former job or, if that is no longer available, toa substantially equivalent position, and make each of themwhole for any losses sustained by reason of their termina-tion, with interest at the rate of 6 percent per annum. Addi-tionally, it will be recommended that the Respondent ceaseand desist from engaging in any other conduct violative ofSection 8(a)(1) of the Act, and post appropriate notices toits employees. GREEN GIANT COMPANY393Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Green Giant Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act and the Union is a labor organization within themeaning of Section 2(5) of the Act.2.By discriminatorily discharging Hubert Schermann,the Respondent violated Section 8(a)(3) and(1) ofthe'Act.3.By denying a merit increase to James Sarff and there-afterdischarging him the Respondent violated Section8(a)(4), (3), and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.[Recommended Order omitted from publication.]